DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2-5 are objected to because of the following informalities:  
In claim 2, it is not clear which one of the “pair of sidewalls” recited in line 4 is being referred to by “the side wall” recited in lines 7 and 10.
Claims 3-5 are objected to for being dependent on an objected base claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 8,814,428 to Chancy.
Referring to claim 1, Chancy discloses a temperature detection module (figures 1, 5) comprising: 
a temperature sensor (12);
a sensor holder (8) configured to hold the temperature sensor (12) such that movement is possible in a separation and contact direction in which the temperature sensor (12) is separated from and brought into contact with a measurement target (9) (paragraphs 62, 63); and
a coil spring (52) that is attached to the sensor holder (8) and biases the temperature sensor such that a detection surface comes into contact with the measurement target (9) (paragraphs 62, 63);
wherein the sensor holder (8) includes: 
a base portion (50), and
an accommodating portion that extends in the separation and contact direction from the base portion and holds the temperature sensor such that movement is possible in the separation and contact direction (paragraphs 62, 63), 
wherein the accommodating portion includes a gap (the open area inside (8) that extends from the inside of (50) to the inside of (10) (figures 1, 5) that allows inclination of the temperature sensor between the accommodating portion and the temperature sensor.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detection module according to claim 1, wherein the accommodating portion includes a pair of side walls surfaces located on both sides of the temperature sensor; and a stopper wall that is located on a leading end of the side wall, comes into contact with the protrusion of the temperature sensor, and retains the temperature sensor from in the accommodating portion, and the gap is provided between the side wall and the protrusion of the temperature sensor (claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/13/21